Little, J.
1. While evidence that a dwelling-house was temporarily left by the occupant; that the doors were locked and the windows securely fastened; that while in this condition it was entered and valuable goods were taken •therefrom; that there were no visible signs which indicated how the entrance was effected ; that the stolen goods soon after the larceny were found in the possession of the accused ; that on her arrest there was found concealed in the lining of her hat, which she attempted to throw away, a key which easily unlocked a door of the house which had been entered, is circumstantial, it is' sufficiently strong to support a conviction for burglary. Smith v. State, 62 Ga. 663.
2. None of the grounds of the motion show that error was committed in refusing a new trial.

Judgment affirmed.


All the Justices concurring.